 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          LANCE P. MCDERMOTT,                          CASE NO. C19-0869JLR

11                               Plaintiff,              ORDER DISMISSING CASE
                   v.
12
            U.S. POSTAL SERVICE, et al.,
13
                                 Defendants.
14

15          Before the court is Plaintiff Lance P. McDermott’s proposed complaint against

16   Defendants U.S. Postal Service and U.S. Postmaster General Megan Brennan. (Pr.

17   Compl. (Dkt. # 1).) Mr. McDermott is subject to a pre-filing order in this court that

18   requires him to comply with certain steps before the court will issue a summons or

19   service of process. See McDermott v. U.S. Postal Serv., No. C16-0377JCC, Dkt. # 31

20   (“Bar Order”) at 6-9. The court’s pre-filing order explains that for any pro se complaint

21   filed by Mr. McDermott:

22   //


     ORDER - 1
 1          i.     The assigned Court will review the proposed Complaint to determine
                   whether good cause exists to permit the action to proceed in light of
 2                 the claims raised therein and Mr. McDermott’s past litigation abuses.
                   The proposed Complaint shall comply with Fed. R. Civ. P. 8(a) and
 3                 provide a clear statement of the factual and legal basis for each claim
                   asserted, specifically identifying each Defendant against whom the
 4                 claim is asserted. The proposed Complaint shall be accompanied by
                   a signed statement explaining, on a claim-by-claim basis, (a) whether
 5                 each claim was raised in any prior action (with an appropriate citation)
                   and (b) why each claim is not barred by collateral estoppel, res
 6                 judicata, and/or an applicable immunity.

 7          ii.    If the Court determines that good cause has not been shown, the action
                   will be dismissed sua sponte without further notice. If the Court also
 8                 determines that sanctions are appropriate, those shall be imposed at
                   the same time the action is dismissed. Mr. McDermott shall have an
 9                 opportunity to explain why sanctions should not be imposed in a
                   post-Judgment Motion for Reconsideration filed within ten days of
10                 the Judgment.

11   Id. at 9. In entering this pre-filing order, the court noted that Mr. McDermott had filed 11

12   lawsuits against the U.S. Postal Service and/or the serving U.S. Postmaster General, all

13   alleging “the same grievances.” Id. at 7.

14          By his own admission, Mr. McDermott has not met the pre-filing order’s

15   conditions. (See Pr. Compl. at 1 (“I can meet the first condition of clear statement . . . .

16   However, the Agency has made it impossible for me to meet the other conditions as

17   explained in this Pleading.”).) Mr. McDermott’s proposed complaint against the U.S.

18   Postal Service and U.S. Postmaster General is a no more than a jumbled recitation of all

19   his prior actions with a request for a remedy at the end. (See generally id.) He has not

20   come close to “provid[ing] a clear statement of the factual and legal basis for each claim

21   asserted, specifically identifying each Defendant against whom the claim is asserted,” or

22   explaining why the present action—whatever it may be—“is not barred by collateral


     ORDER - 2
 1   estoppel, res judicata, and/or an applicable immunity.” McDermott., No. C16-0377JCC,

 2   Bar Order at 9. Mr. McDermott’s proposed complaint therefore does not meet the court’s

 3   pre-filing order requirements. Accordingly, the court DISMISSES Mr. McDermott’s

 4   proposed complaint with prejudice.

 5         The court finds, however, that sanctions are not appropriate in this case.

 6   Moreover, because the court dismisses Mr. McDermott’s complaint at this stage, the

 7   court DIRECTS the Clerk to return to Mr. McDermott any filing fee(s) he paid in

 8   connection with this matter.

 9         Dated this 14th day of June, 2019.

10

11                                                   A
                                                     JAMES L. ROBART
12
                                                     United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 3
